ACCEPTED
                                                                                                                        04-14-00899-cv
                                                                                                           FOURTH COURT OF APPEALS
                                                                                                                SAN ANTONIO, TEXAS
                                                                                                                  8/28/2015 9:04:51 AM
                                           ROYSTON RAYZOR                                                               KEITH HOTTLE
                                                                                                                                CLERK
                                                          EST. 1892

Brian C. Miller                             Royston, Rayzor, Vickery & Williams, LLP                  1300 Frost Bank Building
Of Counsel                                              Attorneys at Law                                    802 N. Carancahua
Board Certified – Civil Appellate Law                                                            Corpus
                                                                                                   FILEDChristi,
                                                                                                          IN TX 78401-0021
Texas Board of Legal Specialization
                                                                                           4th  COURT OFMain:    361.884.8808
                                                                                                            APPEALS
brian.miller@roystonlaw.com                                                                               Fax: 361.884.7261
                                                                                            SAN ANTONIO, TEXAS
Internet: www.roystonlaw.com                                                               08/28/2015 9:04:51 AM
                                                                                               KEITH E. HOTTLE
                                                                                                    Clerk
                                                  August 28, 2015

        Keith E. Hottle, Clerk
        Fourth Court of Appeals
        Cadena-Reeves Justice Center
        300 Dolorosa, Suite 3200
        San Antonio, Texas 78205-3037

                  Re:      In re Laura Leticia Zepeda Vasquez . No. 04-14-00899-CV

        Dear Mr. Hottle:

               Counsel for appellees Virtex Operating Co. Inc. and Virtex Holdings L.L.P.
        will not present oral argument on September 15. We have agreed to yield oral
        argument time to other appellees. The Virtex appellees, however, continue to assert
        all arguments in their brief.


                                                           Sincerely,

                                                           /s/ Brian Miller
                                                           Brian Miller
                                                           Lead appellate counsel for the
                                                           Virtex Appellees




        Galveston                Houston            Corpus Christi          Rio Grande Valley           San Antonio
        59933:20167417
Keith E. Hottle, Clerk                                               Page 2
August 27, 2015


cc:

Via e-filing system                   Via e-filing system
Jeffrey L. Dorrell                    J. Joseph Vale
H. Mark Burck                         E. Michael Rodriguez
Daniel R. Dutko                       Erin A. Hudson
HANSZEN LAPORTE                       ATLAS HALL & RODRIGUEZ L.L.P.
11767 Katy Fwy., Suite 850            818 Pecan Blvd.
Houston, TX 77079                     P.O. Box 3725
                                      McAllen, TX 78501
Counsel for appellant Laura Vasquez
                                      Counsel for Enterprise
                                      defendants/appellees

Via e-filing system                   Via e-filing system
Isaac J. Huron                        James M. “Jamie” Parker Jr.
Ramon R. Rodriguez                    David L. Ortega
DAVIS CEDILLO & MENDOZA INC.          NAMAN HOWELL SMITH & LEE
McCombs Plaza, Suite 500              P.L.L.C.
755 E. Mulberry Ave.                  10001 Reunion Pl., Suite 600
San Antonio, TX 78212                 San Antonio, TX 78216

Counsel for Legend                    Counsel for Lewis
defendants/appellees                  defendants/appellees

Via e-filing system                   Via e-filing system
William A. Abernathy                  Jose E. Garcia
Clay E. Coalson                       Francisco R. Villarreal
Donnell Abernethy & Kieschnick        GARCIA & VILLARREAL
P.C.                                  P.L.L.C.
555 N. Carancahua St., Ste. 1770      4311 N. McColl Rd.
Corpus Christi, Tx 78401              McAllen, Tx 78504

Counsel for defendat/appellee         Counsel for defendant/appellee XTO
Rosetta Resources Operating Co,       Energy Inc.